Citation Nr: 1131675	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a stress fracture of the right tibia.

2.  Entitlement to an initial compensable disability rating for a stress fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Ryan T. Antes, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from March 2004 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO awarded service connection for stress fractures of the left and right tibia and assigned noncompensable evaluations, effective from February 9, 2007.  

On September 16, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2010).

The Board notes that in February 2007 the Veteran claimed service connection specifically for stress fractures of the right and left tibia.  At his September 2010 hearing, the Veteran indicated that he experiences pain on the inside of both legs, several inches above his ankles.  The Veteran stated that his private physical therapist informed him that his ankle pain and decreased range of ankle motion were the result of a change to his ligaments.  The private physical therapy records submitted at the September 2010 hearing contain an assessment of pain and symptoms consistent with bilateral posteromedial tibial stress syndrome (periostitis), which is more commonly known as shin splints.  The Veteran's service treatment records (STRs) also contain a diagnosis of shin splints, separate from the Veteran's diagnoses of right and left tibia stress fractures.  The Board notes that the Veteran's service connected disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2010), for impairment of the tibia bones; periostitis, however, is rated under 38 C.F.R. § 4.71a, DC 5022 (2010), based on limitation of motion of the affected parts.  Based on the evidence of record and the Veteran's report of symptoms, the Board finds that the evidence raises a claim of service connection for shin splints, which is a separate disability from his currently service-connected stress fractures of the right and left tibia and not intertwined therewith.  As a claim of service connection has not yet been adjudicated by the RO, it is not properly before the Board at this time; hence, that claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran's service-connected stress fractures of the right and left tibia have been manifested by subjective complaints of pain and decreased range of ankle motion; there is no objective evidence of malunion or nonunion of the right or left tibia with an associated knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a stress fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5262 (2010).

2.  The criteria for a compensable rating for a stress fracture of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5262 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's service connection claim was granted and a disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, after receiving the Veteran's claims of service connection, the RO sent to him an April 2007 letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Board finds that the April 2007 notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, and private medical evidence, as well as lay statements in support of his claim, to include his September 2010 hearing testimony.  

Further, the Veteran was afforded a VA contract examination in May 2007.  At the outset, the Board notes that the contract examiner indicated that medical records were not available for review.  Failure to review the claims folder does not, by itself, automatically render the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, the Veteran provided the examiner with a detailed history of his reported disability, to include his current symptomatology, which was consistent with the report of disability contained in his STRs and VA treatment records.  Further, the Veteran was awarded service connection based, in part, on the contract examiner's findings.  Thus, the Board finds any error in not providing the contract examiner with the claims folder to be nonprejudicial.  See Nieves-Rodriguez, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  

Further, the Board has considered the Veteran's assertion that the examination was inadequate because it was cursory and the examiner merely "eyeballed" his ankle ranges of motion.  However, as will be discussed in further detail below, because the central issue in this case is whether the Veteran has malunion of his tibias, which should be shown by x-ray and observation evidence, and because x-rays were performed that showed no significant findings, the Board is also satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected right and left tibia fractures in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  Further, the Veteran has not asserted, nor does the evidence demonstrate, that his right or left service-connected disability of the tibia has worsened and undergone some material change since the May 2007 VA examination.  Accordingly, the Board does not find that a new examination is warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

B.  Disability Rating

The Veteran asserts that his service-connected stress fractures of the right and left tibia have been more disabling than initially rated.  He contends that compensable ratings are warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's service-connected stress fractures of the right and left tibia, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected stress fractures of the right and left tibia have been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.71a, DC 5262 for impairment of the tibia and fibula.  Under that DC, a 10 percent rating is warranted for malunion of the tibia with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia with marked knee or ankle disability.  Lastly, a 40 percent rating is warranted for nonunion of the tibia, with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

The Veteran's STRs show that he presented with complaints of bilateral lower leg pain, worse with running or intense physical training.  A July 2005 bone scan revealed bilateral high stress fractures of the distal tibias.  X-rays taken at the same time showed significant cortical thickening.  The Veteran was placed on crutches and given CAM Walkers for a period of six weeks, after which he noted a significant improvement in his symptoms.  The Veteran subsequently deployed, during which time he noted a recurrence of symptoms.  X-rays revealed a persistent left tibial stress fracture.  He was again placed in a CAM Walker for support and was referred to physical therapy.  A walk-to-run program failed to promote improvement.  A June 2006 bone scan showed severe bilateral tibial stress reaction, but apparent healing of the previously noted bilateral tibia stress fractures.  The Veteran was also noted to have shin splints.  In November 2006, the Physical Evaluation Board (PEB) found the Veteran unable to perform the duties of service on account of his chronic bilateral tibial stress reactions.  The PEB noted no specific history or trauma or injury.  

In February 2007, the Veteran filed a claim for VA disability compensation, seeking service connection specifically for fractures of the right and left tibia.  VA treatment records dated in April 2007 notes complaints of pain in the lower extremities, above the ankle, which worsened with prolonged standing or running.  X-rays of the right and left tibia and fibula showed no evidence of acute fracture or dislocation.  The Veteran was instructed on a home exercise program of stretching and advised to order gel shoe inserts.  

In May 2007, the Veteran underwent a VA contract examination.  The examiner indicated that there were no medical records provided for review.  However, the Veteran provided a detailed history of his symptoms and diagnoses.  Examination of the Veteran revealed evidence of mild tenderness upon palpation of the distal tibias; there was no evidence of swelling, inflammation, crepitus, or heat.  Range-of-motion testing showed a full range of pain free motion for both knees and ankles.  As to the ankles, there was no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding, subluxation, drainage, or instability.  X-rays of the tibias produced no significant findings.  The examiner specifically noted that absence of any evidence showing malunion or nonunion of either tibia.  

The Veteran submitted private physical therapy records dated from July to August 2007.  He reported his history of stress fractures and indicated that running caused pain in his lower legs, bilaterally.  He also reported difficulty performing his job as a bartender due to pain on prolonged standing.  The Veteran's posterior tibialis muscles/tendons were sore to the touch.  His gait with shoes was recorded as: "bilateral feet abducted excessively."  Range-of-motion testing revealed ankle dorsiflexion to be 5 degrees bilaterally with bent knee, and -3 degrees on the left and -2 degrees on the right with knee straight.  The assessment was pain and symptoms consistent with bilateral posteromedial tibial stress syndrome (periostitis) and bilateral ankle dorsiflexion severely limited.  Physical therapy progress notes showed increasing range of ankle motion bilaterally.  On August 17 and 29, the Veteran was reported straight knee ankle dorsiflexion of 12 degrees on the right and 10 degrees on the left.  

Upon review of the medical evidence of record, the Board finds that compensable ratings are not warranted for the Veteran's service-connected right and left tibia stress fractures.  In this regard, the Board finds there to be no evidence demonstrating a malunion of either tibia.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  See 38 C.F.R. § 4.44 (2010).  Here, none of the x-ray evidence of record reveals malunion of either tibia.  Further, the Veteran's June 2006 bone scan showed severe bilateral tibial stress reaction, but apparent healing of the previously noted bilateral tibia stress fractures.  In the absence of evidence showing malunion of the tibia, a compensable rating is not warranted.  See 38 C.F.R. § 4.71a, DC 5262.  

The Board further finds that the evidence of record fails to reveal a knee or ankle disability resulting from the Veteran's previously noted stress fractures.  Although the lay evidence of record, to include the Veteran's September 2010 hearing testimony, includes complaints of ankle pain and decreased range of ankle motion, which the Veteran attributed to his stress fractures, the private physical therapy records noted that the Veteran's pain and symptoms were consistent with bilateral posteromedial tibial stress syndrome, or shin splints, which, as discussed in the introduction, is a separate disability from which the Veteran is currently service connected for.  While the Veteran is certainly competent to testify as to symptoms such as pain, see Barr, 21 Vet. App. at 307 (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"), generally etiology of dysfunctions and disorders is a medical determination, see Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his asserted ankle disability and associated symptoms.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In finding that compensable evaluations are not warranted for the Veteran's service-connected stress fractures of the right and left tibia, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a compensable rating for the Veteran's disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In Thun v. Peake, the Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The medical evidence fails to demonstrate malunion of either tibia.  Although the Veteran has complained of pain and decreased ankle motion, which he associates with his service-connected stress fractures, as noted above, the private medical evidence of record suggests that the Veteran's reported symptoms are in fact a result of his shin splints, a claim of service connection for which has been referred to the AOJ.  Thus, it does not appear from the evidence of record that the Veteran currently experiences symptoms related to his service-connected stress fractures of the right and left tibias.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available scheduler evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.


ORDER

Entitlement to an initial compensable disability rating for a stress fracture of the right tibia is denied.

Entitlement to an initial compensable disability rating for a stress fracture of the left tibia is denied.



____________________________________________
STEVE L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


